Case 1:13-cr-00242-DLC Document 1086 Filed 02/10/20 Page 1 of 1

MAHER & PITTELL, LLP

ATTORNEYS AT LAW
Reply To: Long Island Office
42-46 Bell Blvd, Suite 302 14 Bond St, Suite 389
Bayside, New York 11361 Great Neck, New York 11021
Tel (516) 829-2299 Tel (516) 829-2299
Jp@jpittell.com jp@jpittell.com

February 10, 2020

Hen, Denise L. Cote
U.S. District Court

500 Pearl St Vie Me ’
NY, NY 10001 HE Wy £2

Re: Re: US. Allie, et al 13 cr 242 {Jason Lewis}
Violation of Supervised Release (“VOSR”)

 

 

 

 

 

 

 

 

 

Dear Judge Cote:
Tam counsel for Jason Lewis, the defendant in the above referenced matter.

Please accept this letter as a status report and a request for an adjournment of the upcoming
conference scheduled for February 14, 2020.

This basis for the VOSR is a criminal case pending in New York County Supreme Court (the
“New York Case”). Previously, the parties have indicated they agree it makes sense to hold the
VOSR in abeyance pending disposition of the New York case.

The New York Case was heard on February 5, 2020. On that date, Mr. Lewis was enrolled
ina drug court/diversion program. Under the terms of the program, he pled guilty to Burglary in the
Third Degree. However, his sentencing will be held in abeyance for eighteen months. During this
period, Mr. Lewis will attend an out-patient drug treatment program. If he successfully completes
the program, then, on the date of sentencing, his felony plea will be vacated and his case will likely
be dismissed (or pled down to a misdemeanor/violation with a sentence of time served).

In light of the foregoing, I respectfully request the February 14" conference be adjourned in
order to continue following the progress of the New York Case. I respectfully suggest the

adjournment be for six months, to the week of July 14, 2020, to a date convenient for the Court.

Thave conferred with the Government and Probation. Both consent to this request.

Respectfully submitted,
/s/
Jeffrey Pittell So wan ws tos
oe
cc: Jared Lenow, AUSA Wt af. Ae “4p CE mm =

Margaret Carroll, USPO

he

 
